EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeanine G. Gasper on August 6, 2021.
The application has been amended as follows: 
Canceled claims 31-36.
Amended claim 1 as follows:
1. (Currently Amended) An accessory mounting system comprising an accessory mounting device engaging an elongated rail, the accessory mounting device comprising: 
a body extending along a body axis between first and second end surfaces, wherein the body further comprises a top surface, a bottom surface, and first and second side surfaces each extending between the top and bottom surfaces and along the body axis, wherein the top surface comprises two ridges separated by a top slot, and wherein each of the first and second side surfaces comprises a rail engagement portion adjacent the bottom surface and extending along the body axis, and further wherein each of the first and second side surfaces further comprises an accessory engagement portion adjacent the top surface and extending along the body axis; and 
a locking mechanism comprising a first resilient lever connected to the body at a first pivot and a first tab extending from the first lever in a direction away from the 
the elongated rail comprising: 
a groove disposed between first and second overhang portions, wherein the rail engagement portions of the first and second side surfaces of the body of the accessory mounting device engage the first and second overhang portions of the elongated rail such that the accessory mounting device is slidably connected to the elongated rail, wherein the accessory mounting device is adapted to slide along the groove of the elongated rail in a direction substantially parallel to the body axis of the body of the accessory mounting device, wherein the first resilient lever of the accessory mounting device engages the groove of the elongated rail and provides an upward force to the device such that the rail engagement portion of the first and second side surfaces is biased against the first and second overhang portions of the elongated rail when the device is connected to the elongated rail; and 
a slot disposed within the groove, wherein the first tab of the locking mechanism of the accessory mounting device is adapted to engage the slot when the locking mechanism is in the locked position.  

Amended claim 18 as follows:
18. (Currently Amended) The accessory mounting system of claim 1, wherein the locking mechanism further comprises a second resilient lever connected to the body at a second pivot, a second tab extending from the second lever in a direction away from the bottom surface of the body, wherein the second lever extends from the second pivot beyond the second end surface of the body, wherein the second lever rotates about a second pivot axis that intersects the second pivot and is substantially orthogonal to the body axis and substantially parallel to the top surface, wherein each of the first and second levers rotates toward the top surface of the body when the locking mechanism is manipulated from a locked position to an unlocked position, wherein the first and second levers engage the groove of the elongated rail and provide an upward force to the device such that the rail engagement portion of the first and second side surfaces is biased against the first and second overhang portions of the elongated rail when the device is connected to the elongated rail, wherein the second lever biases the locking mechanism in the locked position, and wherein the second tab is adapted to engage [[the]] a second slot in the groove when the locking mechanism is in the locked position.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

08/06/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619